PER CURIAM.
We review Jack Eckerd Corp. v. Williamson Cadillac Leading, Inc., 485 So.2d 485 (Fla. 3d DCA 1986), because of direct and express conflict with Blue Cross and *1103Blue Shield, of Florida, Inc. v. Matthews, 498 So.2d 421 (Fla.1986). Art. V, § 3(b)(3), Fla. Const.
The trial court granted summary judgment to respondents, defendants below, on the ground that section 627.7372, Florida Statutes (1981), barred petitioners’ suit in subrogation. The district court affirmed. We decided this issue contrary to the lower courts’ rulings in Matthews. We quash the decision below and remand for proceedings consistent with Matthews.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.